Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,516. Although the for example independent claim 1 combined with dependent claims 3, 5, is an obvious variation of claim 1 of U.S. Patent No. 11,032,516.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 10-13, 15-17, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Astrabadi et al. (US 2020/0358983A1, filed 5-8-20, hereinafter Astrabadi) in view of  Tucker et al. (US 2014/0247318, hereinafter Tucker).
Regarding claim 1, Tucker discloses: A system comprising: one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a first bandwidth indication from a first user device (“Additional devices, users, and applications may indicate the available bandwidth for video conferencing while ensuring that the other communications may still occur”: paragraph: 0016); determine that the first If the bandwidth is not sufficient for the line resolution in step 506, the communications system sets the line resolution at the next acceptable threshold (step 512)” : paragraph: 0071).
Tucker differs from claim 1 in that he does not specifically disclose: transmit a facial expression request to a second user device; receive encoded facial expressions of a second user associated with the second user device in response to the facial expression request; and transmit the encoded facial expressions of the second user to the first user device.
However, Astrabadi discloses: transmit a facial expression request to a second user device (this is implicit in as much the first device and second device are involved in video conferencing: paragraph: 0002); receive encoded facial expressions (reads on generating face image using facial landmark constellations: paragraph: 0011) of a second user associated with the second user device in response to the facial expression request; and transmit the encoded facial expressions of the second user to the first user device (paragraph: 0011; claim 20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker’s system to provide for the following:  transmit a facial expression request to a second user  receive encoded facial expressions of a second user associated with the second user device in response to the facial expression request; and transmit the encoded facial expressions of the second user to the first user device as this arrangement would facilitate video communications such as video conferencing when bandwidth conditions are not adequate for full video transmissions as taught by Astrabadi.
Regarding claim 10, Tucker discloses: A system comprising: one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a live video stream from a first user device (“perform  video conferencing with a remote user”: paragraph: 0033); receive a first bandwidth indication from the first user device (“Additional devices, users, and applications may indicate the available bandwidth for video conferencing while ensuring that the other communications may still occur”: paragraph: 0016); determine that the first bandwidth indication is below a predetermined threshold; responsive to determining that the first bandwidth indication is below the predetermined threshold (“ If the bandwidth is not sufficient for the line resolution in step 506, the communications system sets the line resolution at the next acceptable threshold (step 512)” : paragraph: 0071).
 encode the facial expressions of the first user to generate encoded facial expressions; and transmit the encoded facial expressions of the first user to the a second user device.
However, Astabadi discloses: identify and extract facial expressions of the first user associated with the first user device from the live video stream; encode the facial expressions of the first user to generate encoded facial expressions (reads on generating face image using facial landmark constellations: paragraph: 0011); and transmit the encoded facial expressions of the first user to the a second user device (paragraph: 0011; claim 20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker’s system to provide for the following: identify and extract facial expressions of the first user associated with the first user device from the live video stream; encode the facial expressions of the first user to generate encoded facial expressions; and transmit the encoded facial expressions of the first user to the a second user device as this arrangement would facilitate video communications such as video conferencing when bandwidth conditions are not adequate for full video transmissions as taught by Astrabadi.
 one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a first bandwidth indication from the first user device (“Additional devices, users, and applications may indicate the available bandwidth for video conferencing while ensuring that the other communications may still occur”: paragraph: 0016); determine that the first bandwidth indication is below a predetermined threshold; responsive to determining that the first bandwidth indication is below the predetermined threshold (“ If the bandwidth is not sufficient for the line resolution in step 506, the communications system sets the line resolution at the next acceptable threshold (step 512)” : paragraph: 0071).
 Tucker differs from claim 18 in that he does not specifically disclose: transmit a first facial expression request to the first user device; receive first encoded facial expressions of a first person from the first user device in response to the first facial expression request; and transmit the first encoded facial expressions of the first person to a second user device to be decoded and combined with a stored first representation of the first face.
However, Astrabadi discloses: transmit a first facial expression request to the first user device (this is implicit in as much the first device and second device are  receive first encoded facial expressions of (reads on generating face image using facial landmark constellations: paragraph: 0011) a first person from the first user device in response to the first facial expression request; and transmit the first encoded facial expressions of the first person to a second user device to be decoded and combined with a stored first representation of the first face (abstract: paragraphs: 0002; 0011; claim 20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker’s system to provide for the following: transmit a first facial expression request to the first user device; receive first encoded facial expressions of a first person from the first user device in response to the first facial expression request; and transmit the first encoded facial expressions of the first person to a second user device to be decoded and combined with a stored first representation of the first face as this arrangement would facilitate video communications such as video conferencing when bandwidth conditions are not adequate for full video transmissions as taught by Astrabadi
Regarding claim 2, Tucker further teaches: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to responsive to determining that the first 
Tucker differs from claim 3-4 in that although he discloses:  initiate the video conference between the first user device associated with the first user and the second user device associated with the second user; wherein the request to set up the video conference comprises a list of invitees comprising the second person, a date for the video conference, and a start time for video conference (“The invitation is an electronic message that specifies information about the participating party(s) and the video conference itself. The invitation may include identifiers, radio buttons, selectors, icons, hyperlinks, or other interactive elements for accepting or rejecting the invitation”: paragraph: 0047), he does not specifically disclose: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a video comprising a first face of a first user; generate, using a variational auto-encoder, a first 3D representation of the first face by analyzing the video; store the first 3D representation of the first face in a database; receive a request to set up a video conference between the first user and a second user; retrieve the first 3D representation of the first face and a second 3D representation of a second face of the second user based on the request to conference, wherein the 
However, Astabadi discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a video comprising a first face of a first user; generate, using a variational auto-encoder, a first 3D representation of the first face by analyzing the video; store the first 3D representation of the first face in a database; receive a request to set up a video conference between the first user and a second user; retrieve the first 3D representation of the first face and a second 3D representation of a second face of the second user based on the request to conference,  wherein the database is a remote database (paragraphs: 0021; paragraph: 0011; abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker’s system to provide for the following:  wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a video comprising a first face of a first user; generate, using a variational auto-encoder, a first 3D representation of the first face by analyzing the video; store the first 3D representation of the first face in a database; receive a request to set up a video conference between the first user and a second user; retrieve the first 3D representation of the first face and a second 3D representation of a second face of the second user based on the request to conference, wherein the database is a remote database as this arrangement would facilitate video communications such as video conferencing when bandwidth conditions are not adequate for full video transmissions as taught by Astrabadi.
Regarding claim 5, Tucker further discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: automatically identify the first user device or the second user device as a speaker device associated with a speaker, wherein the speaker is the first person or the second person; and automatically identify the first user device or the second user device as a listening device, associated with a  wherein automatically identifying the speaker device is based on receiving a first audio from the first user device or a second audio from the second user device (paragraph: 0056).
Tucker differs from claims 7-8 in that he does not specifically discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first 3D representation of the first face to the second user device prior to or along with initiating the video conference, wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the second 3D representation of the second face to the first user device prior to or along with initiating the video conference.
However, Astrabadi discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first 3D representation of the first face to the second user device prior to or along with initiating the video conference, wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the second 3D representation of the second face to the first user device prior to or along with initiating the video conference (abstract; paragraphs: 0011; 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker’s system to provide for the following:  wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first 3D representation of the first face to the second user device prior to or along with initiating the video conference, wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the second 3D representation of the second face to the first user device prior to or along with initiating the video conference  as this arrangement would facilitate video communications such as 
Regarding claim 9, Tucker further teaches: wherein automatically identifying the speaker device, receiving facial expressions of the speaker from the speaker device, encoding the facial expressions of the speaker, and transmitting the encoded facial expressions of the speaker to the listening device occur approximately in real-time (paragraph: 0056).
Tucker differs from claim 11 in that he does not specifically disclose: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a video comprising a first face of a first user; generate, using a variational auto-encoder, a first representation of the first face based on the video; store the first representation of the first face in a database; receive a request to initiate a video conference between the first user device associated with the first user and the second user device associated with a second user; retrieve, based on the request, the first representation of the first face and a second representation of a second face from the database; initiate the video conference between the first user device and the second user device; select the first user device or the second user device as a presenter device associated with a presenter, wherein the presenter is the first person or the second person; and select the first user device or the second user device as an attendee device associated with an attendee when not identified as the presenter device, wherein the attendee is the first person or the second person, wherein generating the first representation of the first face comprises detecting the first face in at least one frame of the video and identifying points of the first face in the at least one frame.
However, Astrabadi discloses: Tucker differs from claim 11 in that he does not specifically disclose: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a video comprising a first face of a first user; generate, using a variational auto-encoder (paragraph: 0021), a first representation of the first face based on the video; store the first representation of the first face in a database; receive a request to initiate a video conference between the first user device associated with the first user and the second user device associated with a second user; retrieve (paragraph: 0002), based on the request, the first representation of the first face and a second representation of a second face from the database; initiate the video conference between the first user device and the second user device; select the first user device or the second user device as a presenter device  select the first user device or the second user device as an attendee device associated with an attendee when not identified as the presenter device, wherein the attendee is the first person or the second person, wherein generating the first representation of the first face comprises detecting the first face in at least one frame of the video and identifying points of the first face in the at least one frame (paragraphs: 0011; 0064; 0066).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tucker’s system to provide for the following: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a video comprising a first face of a first user; generate, using a variational auto-encoder, a first representation of the first face based on the video; store the first representation of the first face in a database; receive a request to initiate a video conference between the first user device associated with the first user and the second user device associated with a second user; retrieve, based on the request, the first representation of the first face and a second representation of a second face from the database; initiate the video conference between the first user device and the second user device; select the first user device or the second user device as a presenter device associated with a presenter, wherein the presenter is the first person or the second person; and select the first user device or the second user device as an attendee device associated with an attendee when not identified as the presenter device, wherein the attendee is the first person or the second 
Regarding claims 12-13, Tucker further discloses: wherein the request to initiate the video conference comprises a list of invitees comprising the second person, a date for the video conference, and a start time for video conference (paragraph: 0047), wherein identifying the presenter device comprises receiving a first audio from the first user device or a second audio from the second user device (paragraph: 0033; 0048).
Tucker differs from claims 15-16 in that he does not specifically discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first representation of the first face to the second user device prior to or along with initiating the video conference, wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the second representation of the second face to the first user device prior to or along with initiating t wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first representation of the first face to the second user device prior to or along with initiating the video conference.

However, Astrabadi discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first representation of the first face to the second user device prior to or along with initiating the video conference, wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the second representation of the second face to the first user device prior to or along with initiating t wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to transmit the first representation of the first face to the second user device prior to or along with initiating the video conference (abstract; paragraph: 0011).

Regarding claim 17, Tucker further discloses: wherein automatically selecting the presenter device, receiving facial expressions of the presenter from the presenter device, encoding the facial expressions of the presenter, and transmitting the encoded facial expressions of the presenter to the attendee device occur approximately in real-time (paragraph: 0056).
Tucker differs from claim 19-20 in that he does not specifically disclose: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a request to set up a video conference between a first account associated with the first person  retrieve a stored first representation of a first face of the first person and a stored second representation of a second face of the second person based on the request; initiate the video conference between a first user device associated with the first person and a second user device associated with the second person; and transmit the stored first representation of the first face to the second user device prior to or along with initiating the video conference and transmit the stored second representation of the second face to the first user device prior to or along with initiating the video conference,  wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: responsive to determining that the first bandwidth indication is below the predetermined threshold, transmit a second facial expression request to the second user device; receive second encoded facial expressions of the second person from the second user device in response to the second facial expression request; and transmit the second encoded facial expressions of the second person to the first user device to be decoded and combined with the stored second representation of the second face.
However, Astrabadi discloses: wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: receive a request to set up a video conference between a first account associated with the first person and a second account associated with a second person; retrieve a stored first representation of a first face of the first person and a stored second representation of a second face of the second person based on the request; initiate the video conference between a first user device associated with the first person and a second user device associated with the second person; and transmit the stored first representation of the first face to the second user device prior to or along with initiating the video conference and transmit the stored second representation of the second face to the first user device prior to or along with initiating the video conference (paragraph: 0150),  wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: responsive to determining that the first bandwidth indication is below the predetermined threshold, transmit a second facial expression request to the second user device; receive second encoded facial expressions of the second person from the second user device in response to the second facial expression request; and transmit the second encoded facial expressions of the second person to the first user device to be decoded and combined with the stored second representation of the second face (claim: 0020)
 receive a request to set up a video conference between a first account associated with the first person and a second account associated with a second person; retrieve a stored first representation of a first face of the first person and a stored second representation of a second face of the second person based on the request; initiate the video conference between a first user device associated with the first person and a second user device associated with the second person; and transmit the stored first representation of the first face to the second user device prior to or along with initiating the video conference and transmit the stored second representation of the second face to the first user device prior to or along with initiating the video conference,  wherein the memory stores further instructions that, when executed by the one or more processors, are further configured to cause the system to: responsive to determining that the first bandwidth indication is below the predetermined threshold, transmit a second facial expression request to the second user device; receive second encoded facial expressions of the second person from the second user device in response to the second facial expression request; and transmit the second encoded facial expressions of the second person to .

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Astrabadi as applied to claim 5, 11 above, and further in view of Sakata (US PAT: 5,982,415).
The combination differs from claim 6, 14 in that it does not specifically disclose: wherein automatically identifying the speaker device/presenter comprises: receiving a first audio from the first user device and a second audio from the second user device; determining which among the first audio and the second audio has a highest audio level; and identifying the first user device as the speaker device when the first audio has the highest audio level or identifying the second user device as the speaker device when the second audio has the highest audio level.
However, Sakata discloses: wherein automatically identifying the speaker device/presenter comprises: receiving a first audio from the first user device and a second audio from the second user device; determining which among the first audio and the second audio has a highest audio level; and identifying the first user device as the speaker device when the first audio has the highest audio level or identifying the second user device as the speaker device when the second audio has the highest audio level (col. 16 lines 9-21, lines 47-55).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein automatically identifying the speaker  receiving a first audio from the first user device and a second audio from the second user device; determining which among the first audio and the second audio has a highest audio level; and identifying the first user device as the speaker device when the first audio has the highest audio level or identifying the second user device as the speaker device when the second audio has the highest audio level as this arrangement would facilitate to automatically discern speaker and/or presenter to facilitate display as taught by Sakata.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2010/0201780A1) to Bennet et al. discloses utilizing image sequences to perform video streaming during video conferencing which teaches: [0029] Various considerations, however, may limit availability of and/or use of video streaming during such communication sessions. For example, bandwidth constraints, costs and/or the intrusive nature of video generation may militate against use of actual and/or real time video streams during communication sessions between the communication devices. In an embodiment of the invention, image sequences are utilized in the receiving communication device to simulate video streams during communication sessions. Use of image sequences may reduce bandwidth requirements because small number of still images, for example, may be utilized via processing operations in the destination device to generate simulated video stream representing the sending device's user. For example, where bandwidth constraints prevent or deter against transmission of video streams from communication device 121 to the communication device 125 during a communication session between the two device, the communication device 125 is operable to utilize image sequences to generate simulated video streams representing, for example, a user of the communication device 121 who is participating in the communication session.
--(US 2016/0353056A1) to Cullen discloses hybrid visual communications which teaches: Exemplary embodiments for visual communication between a first device and a second device, comprising: creating a 3D mesh model of a first device user; receiving sensor data from a sensor array during the visual communication session between the first device and the second device, wherein the image data includes motion of the first device user; determining 3D mesh model updates using the image data; transmitting the 3D mesh model updates to the second device for the second device to update display of the 3D mesh model of the first device user, wherein the update is represented as one or more of a blend shape and a relative vertex position change of the 3D mesh model.
[0020] The exemplary embodiments provide a hybrid visual communication method and system between two devices that display the facial expressions, and motion of a user of one of the devices in real time on the other device, while reducing bandwidth. In a further aspect, the user's likeness, facial expressions, and motion may be augmented with a steam of sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651